DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is responsive to communication filed on 09/18/2020.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1 - 20 of US Application No. 17/025,942 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 - 20 of U.S. Patent No. 10,819,577.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1 - 20 of the U.S. Patent mentioned above, contain every element of claims 1 - 20 of the instant application and thus anticipate the claims of the instant application. Claims 1 - 20 of the instant application are therefore not patently distinct from claims 1 - 20 of the U.S. Patent No. 10,819,577. 
 	"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). "  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).


 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 3, 5, 9 – 10, 12, and 16 - 18 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by CORDEN et al (US 2016/0065696; hereinafter CORDEN).
Regarding claim 1, CORDEN discloses a system comprising:
at least one control device in communication with a plurality of nodes via a software-
defined network (SDN) (SDN), (fig. 1; paragraphs [0009], [0021]; CORDEN discloses a SDN 100 comprises a cluster of switching nodes, 102, 104, 106 and 108, as well as control node 110), the at least one control device configured to:
identify an update file for the plurality of nodes (abstract; paragraphs [0009 - 0010], [0048]; CORDEN discloses that in response to detecting occurrence of a predetermined trigger event, modify, at the control node, the routing protocol information comprised within the protocol information database to create modified routing protocol information);

provide, to the set of nodes, access to the update file (paragraphs [0041 - 0042]);
receive a first message from a first node of the set of nodes, the first message indicating that the first node is ready to host the update file (paragraphs [0039 - 0040]);
in response to the first message, select a second node in communication with the
first node (paragraphs [0041 - 0042]; CORDEN discloses a similar routing protocol message (not shown) may be transmitted from the protocol processing function associated with switching node 102, to the protocol processing function associated with switching node 108, via the network emulated within control node 110 );
send an instruction to the second node to obtain access to the update file from the first node (paragraphs [0041 - 0042]);
receive a second message from the second node indicating that the second node is ready to host the update file (paragraphs [0041 - 0043]; CORDEN discloses that an alternative message, such as a routing protocol acknowledgement message (not shown) may instead be transmitted to switching node 102); and
add the second node to the set of nodes (paragraph [0029]; CORDEN discloses that Modification of routing protocol information by control node 110 may for example comprise updating the link costs associated with reaching certain destinations, adding new destinations that may be reached, or removing certain destinations that can no longer be reached).
Regarding claim 2, CORDEN discloses the system of claim 1, further comprising:
a management device in communication with the at least one control device (fig. 1; paragraphs [0021 – 0023]), the management device configured to:
CORDEN discloses that Control node 110 is responsible for configuring switching nodes 102, 104, 106, 108 in the SDN).
Regarding claim 3, CORDEN discloses the system of claim 1, wherein the set of nodes is selected based on a set of node selection criteria (paragraphs [0029], [0048]; CORDEN discloses that such a change in network topology may be detected by one or more of the adjacent switching nodes and/or control node 110 through conventional link state detection mechanisms).
Regarding claim 5, CORDEN discloses the system of claim 1, wherein access to the update file includes at least one of sending the update file, a link of the update file, or an address to the update file (paragraphs [0023], [0028], [0048 – 0049]; CORDEN discloses that the switching node 102, 104, 106, 108 is configured to update its packet forwarding configuration according to the content of the received configuration message).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 6, 11, 13,   are rejected under 35 U.S.C. 103 as being unpatentable over CORDEN et al (US 2016/0065696; hereinafter CORDEN) in view of Härmä et al (US 2018/0182489; hereinafter Härmä).
Regarding claim 4, CORDEN discloses all the limitations in claim 1, but fails to specifically disclose that the set of node selection criteria includes at least one of a weighted score generated based on at least one of: a number of Bidirectional Forwarding Detection (BFD) sessions for the respective node, a link capacity of the respective node, a link cost of the respective node, and a link performance of the respective node.
Härmä, in an analogous art, discloses that the set of node selection criteria includes a weighted score generated based on at least one of: a number of Bidirectional Forwarding Detection (BFD) sessions for the respective node, a link capacity of the respective node, a link cost of the respective node, and a link performance of the respective node (paragraphs [0025 – 0026], [0034]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of CORDEN by providing that the set of node selection criteria includes a weighted score generated based on at least one of: a number of Bidirectional Forwarding Detection (BFD) sessions for the respective node, a link capacity of the respective node, a link cost of the respective node, and a link performance of the respective node as evidenced by Härmä 
Regarding claim 6, CORDEN and Härmä disclose the system of claim 1, wherein the second node is selected based on a weighted score generated based on at least one of: a number of Bidirectional Forwarding Detection (BFD) sessions, a link capacity, a link cost, and a link performance (paragraphs [0025 – 0026], [0034]).
Allowable Subject Matter
Claims 7 – 8, 14 – 15, and 19 - 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8 – 12 and 15 – 19 incorporate substantively all the limitations of claims 1 – 5 in computer product and method form rather than system form.  The reasons for rejecting claims 1 – 5 apply in claims 8 – 12 and 15 – 19.  Therefore, claims 8 – 12 and 15 – 19 are rejected for the same reasons.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVES DALENCOURT whose telephone number is (571)272-3998.  The examiner can normally be reached on M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YVES DALENCOURT/              Primary Examiner, Art Unit 2457